            Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PROTECT DEMOCRACY PROJECT, INC.,                  :
                                                  :
       Plaintiff,                                 :      Civil Action No.:      20-172 (RC)
                                                  :
       v.                                         :      Re Document Nos.:      31, 34
                                                  :
U.S. DEPARTMENT OF JUSTICE et al.,                :
                                                  :
       Defendants.                                :

                                 MEMORANDUM OPINION

      DEFERRING JUDGMENT ON DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
                   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

                                      I. INTRODUCTION

       The Protect Democracy Project, a watchdog organization, seeks a memorandum

describing legal advice that government lawyers gave the President’s advisors about an airstrike

against an Iranian general. To that end, the Project filed this Freedom of Information Act

(“FOIA”) lawsuit against the Department of Justice, the Department of Defense, and the

Department of State (collectively, “the Government”). The Government refuses to give up the

memo. It claims that the memo’s contents are privileged. Without reviewing the memo, the

Court cannot say whether that is the case. Accordingly, it will defer ruling on the parties’

opposing summary judgment motions until it can review the memo in camera.


                                      II. BACKGROUND

       At the beginning of 2020, the United States conducted a drone strike in Iraq that killed

Iranian General Qassem Soleimani. Pl.’s Statement of Undisputed Facts (“Pl.’s Statement”) ¶ 6,

ECF No. 34-4. Soleimani was the head of Iran’s Quds Force, a component of the Revolutionary
          Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 2 of 17




Guard responsible for foreign intelligence and paramilitary operations. Pl.’s Mot., Ex. C at 1. In

that capacity, he reportedly engineered the deaths of hundreds of Americans in Iraq. Id.

       The Administration sent mixed messages following the strike. President Trump and

Secretary of State Mike Pompeo told reporters that Soleimani posed an imminent threat—likely

to American embassies—and thus needed to be stopped. Pl.’s Statement ¶¶ 15, 20, 24–26, 30.

But Secretary of Defense Mark Esper said that he had seen no evidence of a planned attack on

U.S. embassies. Id. ¶ 27. And Attorney General William Barr described the “concept of

imminence” as “something of a red herring.” Id. ¶ 32. In addition, it turned out that President

Trump had authorized the strike against Soleimani seven months earlier. Id. ¶ 29.

       Nearly a month after the strike, the President sent a notice to Congress informing it of “a

change in application of the existing legal and policy frameworks” governing the use of military

force. Pl.’s Mot., Ex. V (“NDAA Notice”) at 1, ECF No. 34-27; see also Pl.’s Mot., Ex. U

(“NDAA Notice Letter”), ECF No. 34-26. The one-and-a-half-page notice said that the strike

responded to an “escalating series of attacks in preceding months by Iran and Iran-backed

militias on United States forces and interests in the Middle East region.” NDAA Notice at 1. It

explained that the strike was intended “to protect United States personnel, to deter Iran from

conducting further attacks . . . , to degrade Iran’s and Qods Force-backed militias’ ability to

conduct attacks, and to end Iran’s strategic escalation of attacks on, and threats to United States

interests.” Id. Ultimately, the notice justified the strike under international law as self-defense

and under domestic law as permitted by Article II and the 2002 Authorization for Use of Military

Force Against Iraq (“2002 AUMF”). Id. at 1–2.

       Over a month later, Defense Department General Counsel Paul Ney gave a speech on the

strike at Brigham Young University Law School. The “aim” of the speech, Ney said, was “to




                                                  2
          Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 3 of 17




explain the international and domestic law underpinnings” of the strike. See Pl.’s Mot., Ex. X

(“BYU Speech”) at 1, ECF No. 34-29. He provided factual background on Soleimani and U.S.

involvement in Iraq, id. at 2–4, described how the strike was legal under international law, id. at

4–6, and then outlined the legal bases for the strike under domestic constitutional and statutory

law, id. at 6–8. Ney echoed the same “Bottom Line” as the President’s notice to Congress: he

asserted that the strike was self-defense under international law and grounded domestic authority

for carrying it out in Article II and the 2002 AUMF. Id. at 1–2. The Department of Defense

posted the speech on its website. See generally id.

       Apparently displeased with the Administration’s decision to act unilaterally against

Soleimani, Congress passed a joint resolution purporting to prohibit further military action

against Iranian forces without congressional approval. See Pl.’s Mot., Addendum A. It said,

among other things, that no statute gave the President power to use military force against Iran.

Id. President Trump vetoed the resolution. In an accompanying statement, he specifically

rejected Congress’s assertion that the strike lacked statutory authorization. See Pl.’s Mot., Ex. Y

(“Veto Statement”) at 2, ECF 34-30. He reiterated that he had the power to call for the strike

under Article II and the 2002 AUMF. See id. at 2–3.

       This litigation has its origins in the day after the strike. That day, the Project submitted a

FOIA request to the Department of Justice, the Department of Defense, and the Department of

State asking for a variety of records relating to the strike. Defs.’ Statement of Material Facts

(“Defs.’ Statement”) ¶ 1, ECF No. 38. After bringing suit against the agencies in an effort to

compel disclosure, the Project eventually agreed to narrow its request to a single document: a

memorandum written by attorneys at the Office of Legal Counsel in the Department of Justice

(the “OLC Memo”). See id. ¶ 10. According to a member of that office (“OLC”), the document




                                                 3
          Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 4 of 17




memorializes legal advice given to the President’s national security advisors prior to the strike.

Colborn Decl. ¶ 15, ECF No. 31-1. The Government argues it does not have to disclose the

memo. See Defs.’ Mem. Supp. Mot. Summ. J. (“Defs.’ Mot.”), ECF No. 31. Both sides now

move for summary judgment. See id.; Pl.’s Mem. Supp. Mot. Summ. J. and Opp’n Defs.’ Mot.

Summ. J. (“Pl.’s Mot.”), ECF No. 34-1.


                                   III. LEGAL STANDARD

       The Freedom of Information Act is meant “to pierce the veil of administrative secrecy

and to open agency action to the light of public scrutiny.” U.S. Dep’t of State v. Ray, 502 U.S.

164, 173 (1991) (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976)). It “thus

mandates that an agency disclose records on request, unless they fall within one of nine

exemptions.” Milner v. Dep’t of Navy, 562 U.S. 562, 565 (2011). Those exemptions reflect

Congress’s recognition that “public disclosure is not always in the public interest.” ACLU v.

U.S. Dep’t of Def., 628 F.3d 612, 618 (D.C. Cir. 2011) (quoting CIA v. Sims, 471 U.S. 159, 167

(1985)). But because “disclosure, not secrecy, is the dominant objective of the Act,” the

exemptions “must be narrowly construed.” Rose, 425 U.S. at 361. For the same reason, the

Government “bears the burden of showing that a claimed exemption applies.” See Elec. Frontier

Found. v. U.S. Dep’t of Justice, 739 F.3d 1, 7 (D.C. Cir. 2014).

       A court must grant a motion for summary judgment “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Given that FOIA disputes usually involve the application of law to

undisputed facts, they are “typically and appropriately” resolved on such motions. See Defs. of

Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009); see also Judicial Watch,

Inc. v. U.S. Dep’t of Def., 245 F. Supp. 3d 19, 26 (D.D.C. 2017). The Government can earn


                                                 4
          Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 5 of 17




summary judgment only if it presents affidavits that “describe the justifications for nondisclosure

with reasonably specific detail, demonstrate that the information withheld logically falls within

the claimed exemption, and are not controverted by either contrary evidence in the record nor by

evidence of agency bad faith.” Elec. Frontier Found., 739 F.3d at 7 (quoting Miller v. Casey,

730 F.2d 773, 776 (D.C. Cir. 1984)). “Ultimately, an agency’s justification for invoking a FOIA

exemption is sufficient if it appears ‘logical’ or ‘plausible.’” Larson v. Dep’t of State, 565 F.3d

857, 862 (D.C. Cir. 2009) (quoting Wolf v. CIA, 473 F.3d 370, 374–75 (D.C. Cir. 2007)).


                                         IV. ANALYSIS

       To avoid disclosing the OLC Memo, the Government invokes only one exemption:

Exemption 5. Exemption 5 protects “inter-agency or intra-agency memorandums or letters that

would not be available by law to a party other than an agency in litigation with the agency.” 5

U.S.C. § 552. It “simply incorporates civil discovery privileges” that the agency could assert in

ordinary litigation. United States v. Weber Aircraft Corp., 465 U.S. 792, 799 (1984); see also

Taxation With Representation Fund v. IRS, 646 F.2d 666, 676 (D.C. Cir. 1981). Applicable here,

the Government argues, are the presidential communications, attorney-client, and deliberative

process privileges. Defs.’ Mot. at 5.

       There is little doubt that at least the presidential communications privilege covers the

OLC Memo. That privilege protects “communications made by presidential advisers in the

course of preparing advice for the President,” including those “which . . . advisers solicited and

received from others.” In re Sealed Case, 121 F.3d 729, 752 (D.C. Cir. 1997). It “covers

documents reflecting ‘presidential decisionmaking and deliberations,’ regardless of whether the

documents are predecisional or not, and it covers the documents in their entirety.” Loving v.

Dep’t of Def., 550 F.3d 32, 37–38 (D.C. Cir. 2008) (quoting In re Sealed Case, 121 F.3d at 744).


                                                 5
          Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 6 of 17




       The OLC Memo fits that bill. John Eisenberg, Deputy Counsel to the President and

Legal Adviser to the National Security Council, asked OLC to prepare the memo to memorialize

advice the office had given the President and other senior officials prior to the strike. Colborn

Decl. ¶ 15. That kind of advice is exactly the sort of communication the privilege is meant to

shield. See, e.g., Protect Democracy Project, Inc. v. U.S. Dep’t of Def., 320 F. Supp. 3d 162,

173 (D.D.C. 2018) (“[I]f the [National Security Council] Legal Adviser were to solicit a

document related to a national security decision being contemplated by the President, it would no

doubt be protected by the presidential communications privilege.”); Judicial Watch, Inc. v. U.S.

Dep’t of Def., 245 F. Supp. 3d 19, 28 (D.D.C. 2017) (holding that privilege applied to

memoranda memorializing advice that CIA, Department of Defense, and National Security

Council lawyers gave the President and his national security team before the raid on Osama bin

Laden’s compound).

       The Project does not disagree. Rather than dispute the appropriateness of any privilege

individually, it counters that the OLC Memo should be made public either because it represents

the Government’s “working law” or because the Government waived its privileges. See Pl.’s

Mot. at 12. The Court rejects the first argument, but it needs to review the OLC Memo before it

can rule on the second. Consequently, the Court orders the Government to submit the memo for

in camera inspection.

      A. The OLC Memo Does Not Represent the Executive Branch’s Working Law

       FOIA requires agencies to disclose their “working law.” Elec. Frontier Found., 739 F.3d

at 7 (quoting NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 152–53 (1975)). Working law

consists of “‘binding agency opinions and interpretations’ that the agency ‘actually applies in

cases before it.’” Id. (quoting Schlefer v. United States, 702 F.2d 233, 244 (D.C. Cir. 1983)). It




                                                 6
          Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 7 of 17




includes “the reasons which did supply the basis for an agency policy actually adopted . . . . if

expressed within the agency.” Sears, 421 U.S. at 152–53; accord Ball v. Bd. of Governors of

Fed. Rsrv. Sys., 87 F. Supp. 3d 33, 48 (D.D.C. 2015). The purpose of the working law doctrine

is to prevent an agency from “develop[ing] a body of ‘secret law,’ used by it in the discharge of

its regulatory duties and in its dealings with the public, but hidden behind a veil of privilege

because it is not designated as ‘formal,’ ‘binding,’ or ‘final.’” Elec. Frontier Found., 739 F.3d at

7 (internal quotation marks omitted) (quoting Schlefer, 702 F.2d at 244).

       Usually, working law cases deal with an agency document that sets forth that agency’s

general policy or applies the policy to particular circumstances. See id. at 9; see also id. at 7–8

(summarizing cases). This case is different. OLC cannot speak for the President and his national

security advisors, so its memo “amounts to advice offered . . . for [their] consideration.” Id. at 8.

(discussing OLC Opinion written to advise FBI officials). Documents of that nature—those

which “concern the advisability of a particular policy, but do not authoritatively state or

determine the agency’s policy”—are “not the law of an agency unless the agency adopts it.” Id.

The Project recognizes as much. See Pls.’ Reply Supp. Mot. Summ. J. (“Pls.’ Reply”) at 3, ECF

No. 41. The working law question thus comes down to whether the Government adopted the

OLC Memo to justify the strike against Soleimani.

       An agency forfeits its claim to Exemption 5’s protections if it “‘chooses expressly to

adopt or incorporate by reference’ a memorandum that would have otherwise been protected

by . . . privilege.” Elec. Frontier Found., 739 F.3d at 10 (quoting Sears, 421 U.S. at 161).

Critically, a “casual allusion in a post-decisional document,” Common Cause v. IRS, 646 F.2d

656, 660 (D.C. Cir. 1981), or an agency official’s mere “reference to a report’s conclusions,”

Access Reports v. Dep’t of Justice, 926 F.2d 1192, 1197 (D.C. Cir. 1991), is not enough.




                                                  7
          Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 8 of 17




Adoption requires not just agreement with a document’s conclusions but the agency’s ratification

of the document’s reasoning. See Elec. Frontier Found., 739 F.3d at 10 (“[I]t must be evident

that ‘the reasoning in the report is adopted by the [agency] as its reasoning, even when [the

agency’s decision] agrees with the conclusion of a report.’” (alterations in original) (quoting

Renegotiation Bd. v. Grumman Aircraft Eng’g Corp., 421 U.S. 168, 184 (1975))).

       The Project says that the Executive Branch signaled its adoption of the OLC Memo on

three occasions: when the President sent his notice of the strike to Congress, when Defense

Department General Counsel Ney gave his speech at BYU Law School, and when the President

vetoed Congress’s joint resolution prohibiting further military action against Iran. See Pl.’s Mot.

at 12–14. Neither the notice nor the veto statement acknowledges the OLC Memo at all. See

NDAA Notice; Veto Statement. And “[m]uch” of the rationale Ney related in his speech was

“reflected in publicly available documents.” BYU Speech at 1. But Ney did reference OLC

documents at one point. He explained that the Constitution did not require congressional

preapproval for the strike because it did not rise to the level of “war” as defined by “[t]he

relevant Department of Justice OLC opinions.” Id. at 6. After sketching out that definition in

one paragraph, he applied it to the Soleimani case in another. Id. at 6–7.

       None of these statements constituted public adoption of the OLC Memo. Two of the

three did not even mention the memo, much less “expressly . . . adopt or incorporate [it] by

reference.” See Sears, 421 U.S. at 161. And Ney did little more in his speech. He did not single

out the OLC Memo specifically or state that it embodied Executive Branch policy. At best, his

nonspecific mention of “[t]he relevant . . . OLC opinions” was just the sort of “casual allusion”

or “reference” that the D.C. Circuit has repeatedly warned falls short of adoption. See Common

Cause, 646 F.2d at 660 (rejecting adoption when a post-decisional memo made merely a “casual




                                                  8
           Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 9 of 17




allusion” to “reasons discussed” in the requested, pre-decisional documents); Access Reports,

926 F.2d at 1197 (explaining that, even if “one might read the confused statement” of an agency

official “as a reference” to results contained in the requested document, it “fell far short of the

express adoption required”). 1 On top of that, even had Ney said more on the OLC Memo, it is

questionable whether he had the authority to adopt it on behalf of the Executive Branch. See

Ball, 87 F. Supp. 3d at 52 (“[I]t is not clear whether [the General Counsel of the Federal Reserve

Board] had the authority to adopt Board policy in the first place.”)

       The Project nevertheless argues that the three statements indicate the Executive Branch

has adopted the OLC Memo internally. 2 It says that similarities between the statements point

toward a common source of policy. See Pl.’s Mot. at 12–14. Most conspicuously, the three

statements contain some language that is nearly identical. Each includes a sentence like this one

found in the notice:



       1
       As the Court will discuss, however, whether Ney’s speech disclosed parts of the OLC
Memo and therefore waived the Government’s ability to withhold those parts is another question.
       2
         The Government suggests that an agency’s adoption must be public. See Defs.’ Reply
Supp. Mot. Summ. J. and Opp’n Pl.’s Cross-Mot. Summ. J. at 4–5, ECF No. 39. But that rule
would be at odds with the purpose of the working law doctrine. Whether an agency ratified a
policy publicly or privately, the policy would still amount to “secret law” if it was the agency’s
position and the agency did not disclose it. See Elec. Frontier Found., 739 F.3d at 7 (citation
omitted). Indeed, the D.C. Circuit has repeatedly required disclosure of working law that an
agency developed privately. See id. at 7–8 (describing cases).
         The Government’s contrary position reads too much into a sentence from Electronic
Frontier Foundation meant only to distinguish cases cited by the plaintiff in that case: “But these
cases are inapposite because, in each one, the agency itself publicly invoked the reasoning of the
OLC memorandum to justify its new position.” Id. at 11. That distinction defined the
boundaries of public adoption. It made clear that the agency defendant there did not publicly
adopt an OLC opinion when the agency’s inspector general referred to it in a report or when an
agency official mentioned the opinion merely in response to legislators’ questions about it. See
id. at 11–12. Electronic Frontier Foundation did not hold that public adoption was the only way
an agency could adopt a policy. As the Project cogently explains, public invocation can be
sufficient to adopt a policy, but it is not necessary. Pl.’s Reply at 4.


                                                  9
           Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 10 of 17




       Although the threat posed by Saddam Hussein’s regime was the initial focus of
       the statute, the United States has long relied upon the 2002 AUMF to authorize
       the use of force for the purpose of establishing a stable, democratic Iraq and
       addressing terrorist threats emanating from Iraq.

NDAA Notice at 1. 3 And both the notice and the speech include another similar sentence

declaring that the strike was consistent with “longstanding interpretation of the President’s

authority.” 4 The Project also asserts that the “shift” in Administration officials’ justifications for

the strike—from contradictory accounts about heading off an imminent attack to more uniform

statements about generally protecting U.S. interests in Iraq—“coincided with the finalization and

release of the OLC Memo.” Pl.’s Reply at 5; see also Pl.’s Mot. at 5–10. According to the

Project, the fact that officials made “matching public statements . . . only after the OLC issued its

Memo demonstrate that the Executive Branch likely adopted the OLC Memo as its primary—

perhaps singular—expression of working law on the targeted killing of Iranian government

officials.” Pl.’s Mot. at 13.

       The Court cannot agree. Most importantly, the shared language the Project highlights

offers little in the way of reasoning. The similar sentences found in each statement merely repeat

the conclusion that the strike against Soleimani was consistent with prevailing interpretations of

the 2002 AUMF. Those excerpts do not engage with the text of the AUMF, analogize to specific



       3
          See also BYU Speech at 7 (“[A]lthough the threat posed by Saddam Hussein’s regime
was the initial focus of the 2002 AUMF, the United States has relied consistently upon the 2002
AUMF to authorize the use of force for the purpose of establishing a stable, democratic Iraq and
addressing terrorist threats emanating from Iraq . . . .”);Veto Statement at 2 (“The United States
has long relied upon the 2002 AUMF to authorize the use of force for the purpose of establishing
a stable, democratic Iraq and for addressing terrorist threats emanating from Iraq.”).
       4
         See NDAA Notice at 2 (“The airstrike against Soleimani in Iraq is consistent with this
longstanding interpretation of the President’s authority under Article II and the 2002 AUMF.”);
BYU Speech at 8 (“The air strike against Soleimani in Iraq is consistent with this longstanding
interpretation of the President’s authority under the 2002 AUMF.”).


                                                  10
         Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 11 of 17




instances of historical practice, or grapple with counterarguments. Instead, the statements share

only a “generic explanation” of the President’s statutory authority. Cf. Ball, 87 F. Supp. 3d at 51

(holding that an agency did not adopt deliberative documents when press release, testimony, and

a congressional report “merely recount[ed] the general factual background and reasons for [an

agency’s] decisions”). To infer a common source of reasoning from the fact that the statements

share that high-level conclusion—or any others—would create a backdoor around precedent

“refus[ing] to equate reference to a report’s conclusions with adoption of its reasoning.” See

Elec. Frontier Found., 739 F.3d at 10 (quoting Access Reports, 926 F.2d at 1197); see also

Renegotiation Bd., 421 U.S. 168, 184 (1975) (finding that documents fell within Exemption 5 in

part because “the evidence utterly fail[ed] to support the conclusion that the reasoning in the

reports w[as] adopted by the [agency] as its reasoning, even when it agree[d] with the

conclusion”). And because the similar excerpts the Project focuses on do not even mention the

OLC Memo, it is speculative to attribute them to the memo anyway. Indeed, contrary to the

Project’s telling of events, OLC did not finalize its memo until after the President sent his notice

to Congress. Compare Notice of OLC Memorandum, ECF No. 25 (explaining that the OLC

Memo “was signed after January 31, 2020”), with NDAA Notice Letter (listing the transmittal

date of the notice as January 31, 2020).

       While an agency bears the burden of demonstrating that a FOIA exemption applies, the

requester bears the burden of establishing that the agency adopted a document as working law.

See Ball, 87 F. Supp. 3d at 52; Sec. Fin. Life Ins. Co. v. Dep’t of Treasury, No. 03-cv-102, 2005

WL 839543, at *6–7 (D.D.C. Apr. 12, 2005); see also Renegotiation Bd., 421 U.S. at 184 (ruling

for agency when there was no evidence that it adopted reports’ reasoning). The Project has not

met that burden. Given that only Ney’s speech even mentions an OLC opinion and that the three




                                                 11
         Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 12 of 17




statements do not share much in common beyond high-level legal conclusions, it is far from

“evident” that the Executive Branch has adopted the memo’s reasoning as its own. See Elec.

Frontier Found., 739 F.3d at 10.

            B. The Court Must Review the OLC Memo In Camera to Determine
                 Whether the Government Waived Its Claim to Exemption 5

       An agency’s disclosure of information to the public or third parties can waive its claim to

a FOIA exemption. See Davis v. U.S. Dep’t of Justice, 968 F.2d 1276, 1279 (D.C. Cir. 1992);

Mobil Oil Corp. v. U.S. EPA, 879 F.2d 698, 700 (9th Cir. 1989). Importantly, however, waiver

by disclosure is limited to the information actually disclosed. See In re Sealed Case, 121 F.3d at

741 (“[R]elease of a document only waives [executive] privileges for the document or

information specifically released, and not for related materials.”); see also Rockwell Int’l Corp.

v. U.S. Dep’t of Justice, 235 F.3d 598, 605 (D.C. Cir. 2001) (denying Exemption 5 waiver in part

because “quoting portions of some attachments” was not “inconsistent with a desire to keep the

rest secret”). A broader rule might discourage agencies from voluntarily disclosing information

“out of the fear that by doing so they are exposing other, more sensitive” information. See In re

Sealed Case, 121 F.3d at 741. Because expecting an agency to prove that it has not somehow

disclosed the requested information “might require [it] to undertake an exhaustive, potentially

limitless search,” the plaintiff asserting prior disclosure “bear[s] the initial burden of pointing to

specific information in the public domain that appears to duplicate that being withheld.” Davis,

968 F.2d at 1279 (quoting Afshar v. Dep’t of State, 702 F.2d 1125, 1130 (D.C. Cir. 1983)); see

also Protect Democracy Project, 320 F. Supp. 3d at 169; Nat’l Sec. Counselors v. CIA, 960 F.

Supp. 2d 101, 197 (D.D.C. 2013).

       The Project says that each of the three public statements on the strike against Soleimani

“publicly disclosed the subject of the OLC Memo,” but it concentrates its waiver argument on


                                                  12
         Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 13 of 17




Defense Department General Counsel Ney’s speech at BYU Law School. See Pl.’s Mot. at 15.

For assessing whether Ney waived a portion of the OLC Memo by disclosing it, the most

significant part of the speech is his discussion of the constitutional authority for the strike. When

explaining why the President did not need congressional preapproval for the strike, he said:

        So what does a “war” in the constitutional sense mean? The relevant Department
        of Justice OLC opinions say that we must engage in a “fact-specific assessment of
        the ‘anticipated nature, scope, and duration’ of the planned military operations.”
        Under this standard, military operations may rise to the level of “war” in the
        constitutional sense when the actions are likely to lead to “prolonged and
        substantial military engagements, typically involving exposure of U.S. military
        personnel to significant risk over a substantial period.” Some of the most relevant
        facts in this analysis would include the numbers of additional forces to be
        deployed, the quantity of munitions expended, estimates regarding U.S. and
        enemy casualties, and whether ground forces are to be deployed into a war zone.
        Making an assessment of the anticipated nature, scope, and duration of planned
        military operations is one of those judgments that are, as Justice Jackson
        described, “delicate, complex, and involve large elements of prophecy,” which
        have traditionally been committed to the Executive branch, given its military,
        diplomatic, and intelligence resources.

BYU Speech at 6–7. He went on to apply that standard to Soleimani’s case:

        The strike against Soleimani did not involve a substantial military engagement,
        the deployment of additional U.S. forces, or the risk of significant casualties. The
        operation was circumscribed: it consisted of one targeted air strike in Iraq,
        executed by an unmanned aerial vehicle, designed to avoid civilian casualties or
        substantial collateral damage, and intended to prevent future attacks against U.S.
        persons and interests in Iraq and throughout the region. It was not “aim[ed] at the
        conquest or occupation of territory nor . . . at imposing through military means a
        change in the character of a political régime.”

Id. at 7 (alteration and omission in original). The Project argues that these passages indicate that

the speech “very likely” disclosed the OLC Memo’s conclusions and reasoning. See Pl.’s Mot.

at 16; see also Pl.’s Reply at 7.




                                                 13
           Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 14 of 17




       That may be right—at least, to some extent. Ney certainly quoted from some OLC

document (or documents) in his speech. But whether he divulged the conclusions and reasoning

of the memo dealing specifically with the strike against Soleimani is a different question. On the

one hand, the three unattributed quotations that followed his reference to “[t]he relevant

Department of Justice OLC opinions” defined “war” in terms that previously published OLC

opinions treat as standard language. 5 The quotations thus reveal little about the OLC Memo’s

reasoning. On the other hand, Ney applied that general definition of “war” to the facts of the

Soleimani strike. And in the context of a speech devoted to explaining the Soleimani strike, the

most obvious OLC opinion for Ney to draw on would have been the one written for the same

purpose. As a result, it may well be that the speech divulged some of the analysis contained in

the OLC Memo.

       Remember, however, that waiver applies only to the specific information previously

disclosed. See In re Sealed Case, 121 F.3d at 741. 6 In other words, the Court could order the


       5
          See, e.g., April 2018 Airstrikes Against Syrian Chemical-Weapons Facilities, 42 Op.
O.L.C. __, at *18 (2018), https://www.justice.gov/olc/opinion/file/1067551/download (stating
that whether military operations amount to war “requires a fact-specific assessment of the
‘anticipated nature, scope, and duration’ of the planned military operations.” (citation omitted));
Targeted Airstrikes Against the Islamic State of Iraq and the Levant, 38 Op. O.L.C. 82, 119
(2014), https://www.justice.gov/olc/file/1375346/download (“Military actions generally rise to
the level of ‘war’ for constitutional purposes only when they involve ‘prolonged and substantial
military engagements, typically involving exposure of U.S. military personnel to significant risk
over a substantial period.’” (citation omitted)); Proposed Deployment of United States Armed
Forces into Bosnia, 19 Op. O.L.C. 327, 332 (1995), https://www.justice.gov/file/20146/
download (“The operation does not aim at the conquest or occupation of territory nor even, as
did the planned Haitian intervention, at imposing through military means a change in the
character of a political régime.”).
       6
         Many courts in this district apply the official acknowledgment test to determine whether
a previous disclosure demands the release of requested information notwithstanding an
applicable FOIA exemption. See, e.g., Protect Democracy Project, 320 F. Supp. 3d at 171–72,
177–78 (applying test in the Exemption 5 context); ACLU v. CIA, 109 F. Supp. 3d 220, 239, 243
(D.D.C. 2015) (same), aff’d 640 F. App’x 9 (D.C. Cir. 2016); Nat’l Sec. Counselors, 960 F.
Supp. 2d at 197–199 (same). That test, which originated in Exemption 1 and Exemption 3 cases,


                                                14
         Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 15 of 17




release of just those portions of the OLC Memo that are already public. See Protect Democracy

Project, 320 F. Supp. 3d at 177–78 (ordering the release of “the portions of the [requested]

documents that contain” a paragraph “replicated” in an official’s “on-the-record statement”);

Nat’l Sec. Counselors, 960 F. Supp. 2d at 198 (requiring the release of “those portions of” the

requested document disclosed in publicly available meeting minutes); id. at 199 (directing the

government to release “the specific portion or portions” of the requested document that provided

an opinion later referred to in a publicly available OLC opinion); see also In re Sealed Case, 121

F.3d at 741–42 (explaining that a document’s disclosure waived privileges for the body of

document but not handwritten notations on the requested copy of the document). That said, it

may also be that the memo is so much more detailed than the speech that the Court cannot fairly

conclude that the speech disclosed the memo at all. See Buzzfeed, Inc. v. FBI, No. 18-cv-2567,

2020 WL 2219246, at *11 (D.D.C. May 7, 2020) (rejecting plaintiffs’ claim of Exemption 5

waiver in part because a one-and-a-half-page summary was not “as specific as” the 527-page

underlying document); Protect Democracy Project, 320 F. Supp. 3d at 171–72 (denying

assertion of waiver because public statements did not provide “a legal rationale particularized

enough that one could expect it to duplicate the analysis of a seven-page interagency

memorandum”).




requires that: “(1) the information requested must be as specific as the information previously
released; (2) the information requested must match the information previously disclosed; and
(3) the information requested must already have been made public through an official and
documented disclosure.” ACLU v. U.S. Dep’t of Def., 628 F.3d at 620–21. Whether framed in
official acknowledgment or waiver terms, however, the prior disclosure must still reveal the
same information the plaintiff requests to overcome an exemption. See Protect Democracy
Project, 320 F. Supp. 3d at 171 n.3 (describing the official acknowledgment and waiver analyses
as “basically duplicative,” “at least in this case”).


                                                15
         Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 16 of 17




       As things stand, the Court lacks the information it needs to determine the extent to which

Ney’s speech disclosed the OLC Memo’s contents, if at all. The Court has not reviewed the

memo. And the Government has not provided a detailed enough declaration to help the Court

make that determination. Its declaration provides only a one-paragraph summary of the memo’s

contents, see Colborn Decl. ¶ 15, before a brief passage on waiver that does not even mention the

speech. The declarant merely says: “To my knowledge, the document has not been previously

disclosed publicly. In addition, I am not aware of any public statements by government officials

that could constitute waiver of the privileges applicable to the document.” Id. ¶ 23.

       Because the Government declaration is “insufficiently detailed to permit meaningful

review,” there is only one document at issue, and the waiver question “turns on the contents” of

the OLC Memo, the Court will order the Government to submit the memo for in camera

inspection. See Spirko v. U.S. Postal Serv., 147 F.3d 992, 996 (D.C. Cir. 1998) (quoting Quinon

v. FBI, 86 F.3d 1222, 1228 (D.C. Cir. 1996)); see also ACLU v. U.S. Dep’t of Def., 628 F.3d at

626 (“Congress intended to . . . leave the decision of whether to conduct in camera inspection to

the broad discretion of the trial judge.” (citation omitted)). Contrast Protect Democracy Project,

320 F. Supp. 3d at 172 (denying waiver claim and in camera review because a government

declarant “state[d] plainly” that the public document did not “quote[] from, describe[], disclose[],

or even refer[] to” the requested document); ACLU v. CIA, 109 F. Supp. 3d 220, 243 (D.D.C.

2015) (declining to review requested legal memoranda in camera when the agency declaration’s

“detailed descriptions” of the documents made clear that the plaintiff could not show prior

disclosure), aff’d 640 F. App’x 9 (D.C. Cir. 2016). The Government shall submit the OLC

Memo for in camera inspection within seven days of the issuance of this opinion and its

accompanying order. In the meantime, the Court will defer ruling on the parties’ cross-motions




                                                16
         Case 1:20-cv-00172-RC Document 44 Filed 03/26/21 Page 17 of 17




for summary judgment. Another order will follow once the Court has had a chance to review the

memo.


                                     V. CONCLUSION

        For the foregoing reasons, the Court DEFERS ruling on Defendants’ motion for

summary judgment (ECF No. 31) and Plaintiff’s motion for summary judgment (ECF No. 34).

An order consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: March 26, 2021                                         RUDOLPH CONTRERAS
                                                              United States District Judge




                                             17
